ADETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2015/0293822 A1 (Chun) in view of US Patent Application Pub. No. US 2020/0192795 A1 (Cai). 
Regarding claim 1 and analogous claims 13 and 20: 
Chun discloses a method, comprising: 2transmitting, from a host device (102) to a non-volatile memory component (132), a 3request for an indication of a set of locations corresponding to a respective quantity of elements (addresses from the bad pages list (130, 134) (i.e. a set of locations, each corresponding to a respective quantity of elements (the cells of a codeword, which contains multiple defective cells exceeding the error correction capacity of the ECC encoding [0025] [0027] [Fig. 3]) are read by the secondary bootloader (604) (i.e. as part of the host device (102)) (i.e. sends a read command (i.e. sends a request for an indication...). The bad pages list (134) (i.e. has addresses of failed pages (i.e. containing cells) of DRAM) is stored in non-volatile memory (i.e. non-volatile memory receives the read command from the secondary bootloader (604) of the host (102)) [0030] [0035]) of a volatile memory component (104) coupled 4with the host device (102), the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising defective cells, rows, or columns of the volatile memory component (a bad page (i.e. made up of a respective quantity of cells to make a codeword (i.e. the elements included in each of the respective quantities) (211) – 4kb of cells, of which some are defective (i.e. comprising defective cells)) from the bad page list is retired from further use by the system (100) [0004] [0025] [0027] [0030] [0038] [Fig. 2] [Fig. 3]); 5receiving, at the host device from the non-volatile memory component, the 6indication of the set of locations corresponding to the respective quantities of elements of the volatile memory component for the host device 7to avoid accessing (a secondary bootloader (i.e. at the host) retrieves the list of bad pages (134) from the non-volatile memory (132), which includes the failed addresses [0030] [0034-0035] [Fig. 3]); 8communicating, by the host device, data with the volatile memory component (an error free portion of the DRAM is used for secondary boot operations (i.e. of the host), such as loading software [0035]); 9and 10refraining, by the host device and based at least in part on the indication 11received from the non-volatile memory component, from writing to or reading from one or more addresses of the volatile memory component while communicating the data with the 13volatile memory component (the addresses indicated as bad pages are retired and excluded from use by the OS of the host device [0004] [0030-32] [0037]).
Chun does not explicitly disclose, but Cai teaches, that the indication may use a set of locations and lengths each corresponding to a respective quantity of elements, and the elements comprising contiguous defective cells, rows, or columns (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 2: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the one or more addresses are within a 2first address space (i.e. DRAM physical address space (failed codeword address)) associated with the volatile memory component, further comprising: 3mapping the one or more addresses to one or more corresponding addresses 4within a second address space associated with the host device (i.e. kernel address space), wherein the refraining by the 5host device comprises sequestering the one or more corresponding addresses (the bad pages are updated to include the kernel page start address of the retired failed codeword address (i.e. mapping) so that the failed kernel pages are not used, but retired [0005] [0028] [0030-0032] [Fig. 2] [Fig. 3]). 
Regarding claim 3: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, further comprising: identifying a boot or reboot of the host device, wherein transmitting the request for the indication of the set of locations is based at least in part on identifying the boot or reboot (by disclosing that the request for the bad page list is sent to retrieve the list from non-volatile memory (708) after the system is powered on (702) (i.e. identifying a boot or reboot) [Fig. 7] [0037]). 
Chun does not explicitly disclose, but Cai teaches, the indication may include the set of locations and lengths corresponding to the respective quantities of elements (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 4: 
The method of claim 3 is made obvious by Chun in view of Cai. 
Chun further discloses, further comprising: 2initializing, at the host device, a controller for the volatile memory component 3after receiving the indication of the set of locations (by teaching that the MMU (118) (i.e. controller for the volatile memory component) is configured to load and execute the O/S from error the error-free DRAM (712), which occurs after receiving the bad page list (708) [Fig. 6] [Fig. 7] [0031] [0035] [0037]).
Chun does not explicitly disclose, but Cai teaches, the indication may include the set of locations and lengths corresponding to the respective quantities of elements (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 5: 
The method of claim 3 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the host device comprises a bootloader, and wherein the bootloader transmits the request for the indication of the set of locations (by teaching that the host O/S (120) includes the bootloader (604) that retrieves the bad pages list (134) from non-volatile memory (132) [Fig. 6] [Fig. 7] [0037]). 
Chun does not explicitly disclose, but Cai teaches, the indication may include the set of locations and lengths corresponding to the respective quantities of elements (by teaching that identifying a defective memory range may be performed by identifying an address of the start of the defect range and the defect length [0001] [0032]. In this way, a large defective range (i.e. including 100 defective memory locations) (i.e. one or more addresses... associated with the elements included in the respective quantities) may be identified with a single entry (i.e. including the start address and length (i.e. number of memory locations (i.e. quantity of elements)) instead of one for each defective memory location [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad page list disclosed by Chun to include the identification of bad pages using a starting address and a length of the defect representing a number of contiguous defective memory locations (i.e. associated with start addresses) in a defect range as taught by Cai. 
One of ordinary skill in the art would have been motivated to make this modification because a large memory defect may be stored in the list as one entry instead of multiple entries and the size of the defect table (i.e. list) may be reduced, as taught by Cai in [0038]. 
Regarding claim 6: 
The method of claim 5 is made obvious by Chun in view of Cai. 
Chun further discloses, further comprising, refraining, by the bootloader, from writing to or reading from the one or more addresses of the volatile memory component (by teaching that the secondary bootloader configures the MMU to loads the OS into error-free DRAM (i.e. refrains from writing to or reading from the one or more addresses of the volatile memory component) (712) [0037]). 
Regarding claim 7: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the volatile memory component comprises a set of volatile memory devices, and wherein the one or more addresses comprise addresses for a plurality of volatile memory devices within the set of volatile memory devices (by teaching that the DRAM system (104) may comprise a plurality of chips (207) [0028]. The bad DRAM pages in the bad pages list may be identified from any of the DRAM chips (i.e. comprise addresses for a plurality of volatile memory devices within the set) [0028-0034]). 
Regarding claim 8: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the one or more addresses correspond to one or more defective memory cells within the volatile memory component (by teaching that the bad pages indicate the address of a page where there is a defective memory cell [0028-0030]). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of the Wikipedia page titled “Flash memory” as preserved by the Internet Archive on 29 December 2018 (“Flash memory”). 
Regarding claim 10: 
The method of claim 1 is made obvious by Chun in view of Cai. 
Chun further discloses, wherein the volatile memory component comprises dynamic random access memory (DRAM); and the non-volatile memory component comprises flash (by teaching the DRAM (104) and the non-volatile memory (132), which may include flash memory [0021]).
Chun does not explicitly disclose, but “Flash Memory” teaches that the flash memory is NAND memory as NAND is a type of flash memory that is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flash memory disclosed by Chun to include the NAND flash memory as taught by “Flash Memory”. 
One of ordinary skill in the art would have been motivated to make this modification because it is one of the two main types of flash memory and is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory as taught by “Flash memory” in [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3].

Claims 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of “Flash memory” in further view of US Patent Application Pub. No. US 2020/0328180 A1 (Cheng). 
Regarding claim 15 and analogous claim 22: 
The method of claim 13 (and analogous claim 20) is made obvious by Chun in view of Cai.
Chun further discloses, wherein: the volatile memory component comprises dynamic random access memory (DRAM); and the non-volatile memory component comprising flash (by teaching the DRAM (104) and the non-volatile memory (132), which may include flash memory [0021]).
Chun does not explicitly disclose, but “Flash Memory” teaches that the flash memory is NAND memory as NAND is a type of flash memory that is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flash memory disclosed by Chun to include the NAND flash memory as taught by “Flash Memory”. 
One of ordinary skill in the art would have been motivated to make this modification because it is one of the two main types of flash memory and is advantageous for use over NOR memory, the other main type of flash memory, because it requires reduced write and erase times, and requires less chip area per cell, therefore allowing greater storage density than NOR flash memory as taught by “Flash memory” in [pg. 1: ¶1] [pg. 2: last ¶ continued onto pg. 3] 
Chun dose not explicitly disclose, but Cheng teaches that the DRAM dies and the NAND dies may be provided within the package (by teaching that a multi-chip package may include a plurality of semiconductor integrated circuits including semiconductor dies with both non-volatile and volatile memories including DRAM and NAND [0052-0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile DRAM and non-volatile NAND disclosed by Chun to include integrating the dies into a single package as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because the closer connections allow for reduced bus lengths, higher efficiency, higher capacity, faster processing, transfer, and storage speeds, as taught by Cheng in [0049-0051].

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Cai in further view of Cheng. 
Regarding claim 17 and analogous claim 23: 
The method of claim 13 (and analogous claim 20) is made obvious by Chun in view of Cai.
Chun does not explicitly disclose, but Cheng teaches wherein the volatile memory component and the non-volatile memory component are on a same die and package (by teaching that a multi-chip package may include a plurality of semiconductor integrated circuits including semiconductor dies with both non-volatile and volatile memories including DRAM and NAND on the same die (214) [0052-0056] [Fig. 2]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile DRAM and non-volatile flash disclosed by Chun to be provided on the same die integrated into a single package as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because the closer connections allow for reduced bus lengths, higher efficiency, higher capacity, faster processing, transfer, and storage speeds, as taught by Cheng in [0049-0051]. 

Claims 1-5, 7-9, 13-14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Pub. No. US 2009/0049270 A1 (Khatri) in view of US Patent Application Pub. No. US 2013/0151752 A1 (Hsaio) in further view of US Patent Application Pub. No. 2017/0249991 (Han).
Regarding claim 1 and analogous claims 13 and 20:
Khatri discloses, a method, comprising: 2transmitting, from a host (5) device to a non-volatile memory component (serial presence detect (SPD) EEPROM of a DIMM (i.e. memory module)), a 3request for an indication ((i.e. local memory defect map) is read by the BIOS (i.e. SPD EEPROM receives a request from the host (BIOS is part of host (5))) during POST of the memory module (i.e. the BIOS requests SPD data by requesting to read local memory defect map)) a set of locations corresponding to a respective quantity of elements of a DIMM memory component (the map indicates blocks of memory (i.e. a respective quantity of memory cells) on the DIMM with defective memory cells by using flags for representing the presence or absence of defects on sequentially identified blocks (i.e. a set of locations (i.e. based on the index)) [Fig. 2A] [0016-0017]) coupled 4with the host device (5), the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising defective cells, rows, or columns of the memory component (the defect map is read from the local memory of the DIMM by the BIOS POST (i.e. transmitted to the BIOS of the host)) and translated to map out defective addresses in the system address map so that the host only uses those addresses (corresponding to blocks (i.e. elements included in each of the respective quantities, comprising defective cells) indicated as usable and non-defective [Abstract] [0005] [0015] [0017] 8[0021] [0023-0024] [0027] [Fig. 2A]); 5receiving, at the host device from the non-volatile memory component, the 6indication of the set of addresses of the DIMM memory component for the host device 7to avoid accessing (by disclosing that the BIOS reads the local defect map (i.e. receiving, at the host and transmitting, from the module), from SPD EEPROM memory of the DIMM, indicating blocks of memory that are defective (i.e. addresses (i.e. set of locations) of the DIMM for the host to avoid accessing [0005] [0015] [0017] 8[0021] [0023-0024] [0027] [Fig. 2A]) communicating, by the host device, data with the DIMM memory component; 9and 10refraining, by the host device and based at least in part on the indication 11received from the non-volatile memory component, from writing to or reading from one 12or more addresses of the DIMM memory component while communicating the data with the 13DIMM memory component (by disclosing that the host device maps out the defective memory blocks in the system defect map so that the defective memory is not indicated as useable memory by the host device [Fig. 3] [Fig. 2A] [0005-0006]. The defective memory blocks are effectively hidden from the operating system (“quarantined”) [0006] [0018]). 
Khatri does not explicitly disclose, but Hsaio teaches that instead of indicating entire blocks of memory as bad, a set of locations and lengths each corresponding to a respective quantity of elements, the elements comprising contiguous defective cells, rows, or columns may be indicated as defective (by teaching individual bit groups can be recorded in a bit-level script that indicates defect bit-groups. The defect-bit groups are identified by a starting location (i.e. locations) of the beginning defect bit of the corresponding bit group ,and a length of the corresponding defect bit group (i.e.  a respective quantity of contiguous defective elements (i.e. number of bits)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad block list including a plurality of flags indicating bad blocks disclosed by Khatri to instead include defect bit groups by indicating a starting bit (i.e. address) of the defect bit group and a length of the defect bit group so that data are not read from or written to the defective bit cells as taught by Hsaio. 
One of ordinary skill in the art would have been motivated to make this modification because by renouncing the adoption of a fixed building unit of data, a substantial amount of memory cells are not wasted, as they would be by mapping out whole blocks for a defective cell taught by Hsaio in [0005-0008] [0009] [0035]. 
Khatri does not explicitly disclose, but Han teaches that the DIMM memory component includes a volatile memory component (by teaching a hybrid DIMM including both DRAM and NAND [0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM memory disclosed by Khatri to include the volatile and non-volatile portions as taught by Han. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 
Regarding claim 2: 
The method of claim 1 is made obvious by Khatri in view of Hsaio in further view of Han (Khatri-Hsaio-Han). 
Khatri further discloses, wherein the one or more addresses are within a 2first address space associated with the volatile memory component, further comprising: 3mapping the one or more addresses to one or more corresponding addresses 4within a second address space associated with the host device, wherein the refraining by the 5host device comprises sequestering the one or more corresponding addresses (by disclosing that the local memory defect map is associated with each DIMM (i.e. physical address space of a single DIMM), which is translated into the system address (i.e. corresponding addresses) for use in the system address map to indicate usable and defective memory locations to the operating system [0005-0006] [0015] [0017-0018] [0023]. Defective memory (i.e. indicated as non-usable in the system memory defect map) [0015] is quarantined (i.e. sequestered) [0018]). 
Regarding claim 3:
The method of claim 1 is made obvious by Khatri-Hsaio-Han. 
Khatri further discloses, further comprising: 2identifying a boot or reboot of the host device, wherein transmitting the 3request for the indication of the set of locations is based at least in part on identifying 4the boot or reboot (by disclosing that reading the local defect map is performed after a system power on (305) as part of a power-on-self-test (POST) (i.e. identifying boot or reboot) [Fig. 3]). 
Khatri does not explicitly disclose, but Hsaio teaches that instead of indicating entire blocks of memory as bad, the set of locations and lengths corresponding to the respective quantities of elements may be indicated as defective (by teaching individual bit groups can be recorded in a bit-level script that indicates defect bit-groups. The defect-bit groups are identified by a starting location (i.e. address) of the beginning defect bit of the corresponding bit group ,and a length of the corresponding defect bit group (i.e.  a respective quantity of elements (i.e. number of bits)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad block list including a plurality of flags indicating bad blocks disclosed by Khatri to instead include defect bit groups by indicating a starting bit (i.e. location) of the defect bit group and a length of the defect bit group so that data are not read from or written to the defective bit cells as taught by Hsaio. 
One of ordinary skill in the art would have been motivated to make this modification because by renouncing the adoption of a fixed building unit of data, a substantial amount of memory cells are not wasted, as they would be by mapping out whole blocks for a defective cell taught by Hsaio in [0005-0008] [0009] [0035]. 
Regarding claim 4:
The method of claim 3 is made obvious by Khatri-Hsaio-Han. 
Khatri further discloses, that a memory map is created using the defect information so that the defective memory elements are excluded (i.e. the memory map is created after receiving the indication of the one or more addresses) [0026].
Khatri does not explicitly disclose, but Han teaches, further comprising: initializing, at the host device, a controller for the volatile memory component after receiving the indication of the set of locations (by teaching that based on the generated memory map, at boot-up the BIOS may configure (i.e. initialize) the memory controller (120) for the DRAM memory devices (i.e. volatile) [Fig. 2A] [0034]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM memory disclosed by Khatri to include the volatile and non-volatile portions with controllers that can be configured for using both the volatile and non-volatile memories according to a memory map as taught by Han. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 
Khatri does not explicitly disclose, but Hsaio teaches that instead of indicating entire blocks of memory as bad, the set of locations and lengths corresponding to the respective quantities of elements may be indicated as defective (by teaching individual bit groups can be recorded in a bit-level script that indicates defect bit-groups. The defect-bit groups are identified by a starting location (i.e. address) of the beginning defect bit of the corresponding bit group ,and a length of the corresponding defect bit group (i.e.  a respective quantity of elements (i.e. number of bits)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad block list including a plurality of flags indicating bad blocks disclosed by Khatri to instead include defect bit groups by indicating a starting bit (i.e. location) of the defect bit group and a length of the defect bit group so that data are not read from or written to the defective bit cells as taught by Hsaio. 
Regarding claim 5:
The method of claim 3 is made obvious by Khatri-Hsaio-Han. 
Khatri further discloses, wherein the host device comprises a 2bootloader, and wherein the bootloader transmits the request for the indication of the set of locations (by disclosing that the BIOS (i.e. bootloader), during the BIOS POST, reads the local defect map for translation into the system memory defect map [0005] [Figs 2A-2B] [0020] [Fig. 3] [0015-0018] [0020]).
Khatri does not explicitly disclose, but Hsaio teaches that instead of indicating entire blocks of memory as bad, the set of locations and lengths corresponding to the respective quantities of elements may be indicated as defective (by teaching individual bit groups can be recorded in a bit-level script that indicates defect bit-groups. The defect-bit groups are identified by a starting location (i.e. address) of the beginning defect bit of the corresponding bit group ,and a length of the corresponding defect bit group (i.e.  a respective quantity of elements (i.e. number of bits)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad block list including a plurality of flags indicating bad blocks disclosed by Khatri to instead include defect bit groups by indicating a starting bit (i.e. location) of the defect bit group and a length of the defect bit group so that data are not read from or written to the defective bit cells as taught by Hsaio. 
Regarding claim 7:
The method of claim 3 is made obvious by Khatri-Hsaio-Han. 
Khatri does not explicitly disclose, but Han teaches, wherein the volatile memory component 2comprises a set of volatile memory devices, and wherein the one or more addresses comprise 3addresses for a plurality of volatile memory devices within the set of volatile memory 4devices (by teaching that the DRAM memory on a single DIMM may be in a plurality of DRAM devices [0030] [Fig. 2A]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM disclosed by Khatri to include the plurality of DRAM and NVM devices on the DIMM as taught by Han (such that the local defect map in SPD memory of each DIMM would store addresses of defective cells for every DRAM device on the DIMM with defective cells). 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 
Regarding claim 8:
The method of claim 3 is made obvious by Khatri-Hsaio-Han. 
Khatri further discloses, wherein the one or more addresses correspond 2to one or more defective memory cells within the DIMM memory component (by teaching that the local defect map indicates blocks with defective cells [0017]). 
Khatri does not explicitly disclose, but Han teaches that the DIMM memory component includes a volatile memory component (by teaching a hybrid DIMM including both DRAM and NAND [0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM memory disclosed by Khatri to include the volatile and non-volatile portions as taught by Han. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 
Regarding claim 9 and analogous claim 14:
The method of claim 1 (and analogous claim 13) is made obvious by Khatri-Hsaio-Han. 
Khatri further discloses, wherein transmitting the request to the non-volatile memory component comprises: querying the non-volatile memory component for serial presence detect (SPD) information about the volatile memory component (by disclosing that the local defect map may be stored in the SPD memory [0017]). 
Regarding claim 21: 
The apparatus of claim 20 is made obvious by Khatri-Hsaio-Han. 
Khatri further discloses, wherein the apparatus comprises a memory module (by disclosing the DIMM (120) (i.e. memory module) with the DIMM memory including a plurality of memory blocks and SPD EEPROM memory [0017]) the non-volatile memory component comprises electrically erasable programmable read-only memory (EEPROM) within the memory module and configured to store serial presence detect (SPD) information for the DRAM that comprises the information indicating the set of locations corresponding to the respective quantities of elements within the DIMM component (the bad blocks within the memory blocks of the DIMM are indicated in a local memory defect map stored within the local SPD EEPROM memory (i.e. within the memory module) [0017]). 
Khatri does not explicitly disclose, but Hsaio teaches that instead of indicating entire blocks of memory as bad, the set of locations and lengths corresponding to the respective quantities of elements may be indicated as defective (by teaching individual bit groups can be recorded in a bit-level script that indicates defect bit-groups. The defect-bit groups are identified by a starting location (i.e. address) of the beginning defect bit of the corresponding bit group ,and a length of the corresponding defect bit group (i.e.  a respective quantity of elements (i.e. number of bits)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad block list including a plurality of flags indicating bad blocks disclosed by Khatri to instead include defect bit groups by indicating a starting bit (i.e. location) of the defect bit group and a length of the defect bit group so that data are not read from or written to the defective bit cells as taught by Hsaio. 
Khatri does not explicitly disclose, but Han teaches that the volatile memory component comprises dynamic random access memory (DRAM) within the memory module (by teaching a hybrid DIMM including both DRAM and NAND as the memory for storing data [0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM memory disclosed by Khatri to include the volatile and non-volatile portions as taught by Han. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of US Patent Application Pub. No. US 2015/0293822 A1 (Chun).
Regarding claim 6:
The method of claim 5 is made obvious by Khatri-Hsaio-Han. 
Khatri does not explicitly disclose, but Chun teaches, further comprising, refraining, by the bootloader, from writing to or reading from the one or more addresses of the volatile memory component (by teaching that the bios, primary bootloader, and secondary bootloader, may be used to read a bad page list, then initialize the DRAM with the bad page list so that the bad pages are not used while loading the bootloader and OS into error free regions of DRAM (i.e. refraining, by the bootloader, from writing to or reading from the one or more addresses of the volatile memory component) [0030-0031] [0036-0037]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BIOS and booting of the computer system disclosed by Khatri in view of Hsiao to include having the bootloader avoid the bad bit groups in the volatile memory when booting the OS as taught by Chun. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the system to recover after uncorrected bit errors in DRAM and eliminates future use of the failed portion of DRAM, as taught by Chun in [0002-0003] [0025] [0027] [0030].  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of US Patent Application Pub. No. US 2020/0379843 A1 (Chao).
Regarding claim 10:
The method of claim 1 is made obvious by Khatri-Hsaio-Han. 
Khatri does not explicitly disclose, but Han teaches, wherein: 2the volatile memory component comprises dynamic random access memory 3(DRAM) (by teaching a hybrid DIMM including both DRAM and NAND [0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM memory disclosed by Khatri to include the volatile and non-volatile portions as taught by Han. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 
Khatri-Hsaio-Han does not explicitly disclose, but Chao teaches, and 4the non-volatile memory component comprises NOT-AND (NAND) memory (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory), where the NVDIMM may include both DRAM and NAND flash storage [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing the local memory defect list disclosed by Khatri to be stored in non-volatile NAND memory as taught by Chao of the NVDIMM as taught by Khatri in view of Han.
One of ordinary skill in the art would have been motivated to make this modification because when a DIMM that includes a bad memory location list that is stored with the DPAs of the bad memory locations on that particular DIMM is migrated to a different information handling system, the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of US Patent Application Pub. No. US 2008/0144411 A1 (Tsern).
Regarding claim 11: 
The method of claim 1 is made obvious by Khatri-Hsaio-Han. 
Khatri does not explicitly disclose, but Tsern teaches further comprising: 2addressing the request to one or more mode registers, wherein transmitting the 3request to the non-volatile memory component is based at least in part on the addressing (by teaching that a buffer device may be used with a high speed buffer interface to integrate a plurality of memory devices in a multiple data signal path to match the higher overall bandwidth utilized by the buffer interface [0088]. The buffer may store information in a configuration register set (1881) (i.e. mode registers) [0065-0066] [0078]. The information may include non-volatile information from an SPD, integrated into the configuration register set (1881) [0062-0066]. The SPD information may include defect addresses of defective memory cells [0066] (i.e. accessing the registers with a command would include “identifying one or more mode registers based at least in part on the request”)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the indication of the defect bit groups  disclosed by Khatri in view of Hsaio to include reading the information from one or more mode registers as taught by Tsern. 
One of ordinary skill in the art would have been motivated to make this modification because storing the SPD information including the defect address in the registers allows for software to change the information leading to a high degree of flexibility, as taught by Tsern in [0064]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view Chao in further view of US Patent Application Pub. No. US 2010/0217924 A1 (Panabaker).
Regarding claim 12: 
The method of claim 1 is made obvious by Khatri-Hsaio-Han. 
Khatri discloses, wherein the one or more addresses are within a second portion of the address space for the DIMM memory component (by teaching that the memory blocks indicated in the local memory defect list include defective blocks in the physical memory of each DIMM (i.e. a second portion of the address space) [0017]. 
Khatri does not explicitly disclose, but Chao teaches that reading the bad block list is performed by reading the list from the non-volatile memory of the NVDIMM address space, (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory) [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing the local memory defect list disclosed by Khatri in view of Hsaio to be stored in non-volatile NAND memory as taught by Chao of the NVDIMM as taught by Khatri in view of Han.
One of ordinary skill in the art would have been motivated to make this modification because when a DIMM that includes a bad memory location list that is stored with the DPAs of the bad memory locations on that particular DIMM is migrated to a different information handling system, the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 
Khatri-Hsaio-Han in further view of Chao does not explicitly disclose, but Panabaker teaches, further comprising: 2addressing the request to an address within a first portion of an address space 3for the volatile memory component, and wherein transmitting the 5request to the non-volatile memory component is based at least in part on the addressing (by teaching that to read or write to the flash (306) memory of a hybrid DIMM/chip (902) (302B) (302A) (202), the command and address for the non-volatile flash memory component of the hybrid DIMM may be written to the command address block and data address block of the SDRAM memory through the SDRAM interface (i.e. addressing the request to an address within a first portion of an address space for the volatile memory component) [Fig. 4] [0030-0031] [0035] [0037-0038] [0050-0058]. The controller then performs the read request on the flash memory using the command/address and data lines of the flash memory device based on the command and addresses provided with the writes through the SDRAM interface to the SDRAM address space in the command and data blocks [Fig. 6] (i.e. transmitting the request to the non-volatile memory component is based at least in part on the addressing) [0036] [0041] [0044] [0050-0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the bad-block list from the NAND flash memory of a hybrid DIMM taught by Khatri in view of Han in further view of Chao to include accessing the flash memory through sending commands and data in the SDRAM address space of the hybrid DIMM as taught by Panabaker. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the flash memory to be accessed through the SDRAM interface that previously only provided access to volatile memory with only firmware changes to the host device, as taught by Panabaker in [0004] [0007] [0032] [0037] [0040].  

Claim 15, 17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of Chao in further view of US Patent Application Pub. No. US 2020/0328180 A1 (Cheng).
Regarding claim 15 and analogous claim 22: 
The method of claim 13 (and analogous claim 20) is made obvious by Khatri-Hsaio-Han. 
Khatri does not explicitly disclose, but Han teaches, wherein: 2the volatile memory component comprises dynamic random access memory 3(DRAM) on a first die, and there is also NAND memory on a second die (by teaching a hybrid DIMM including both DRAM and NAND [0019], the DRAM and NAND are on opposite sides of a board, such that the DRAM must be on a “first die” and the NAND must be on a “second die”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the DIMM memory disclosed by Khatri to include the volatile and non-volatile portions as taught by Han. 
One of ordinary skill in the art would have been motivated to make this modification because the hybrid configuration may provide a higher capacity than a DRAM only product while also providing faster access time than a NAND-based NVM only product as taught by Han [0019]. 
Khatri-Hsaio-Han does not explicitly disclose, but Chao teaches, and 4the non-volatile memory component comprises NOT-AND (NAND) memory (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory), where the NVDIMM may include both DRAM and NAND flash storage [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing the local memory defect list disclosed by Khatri in view of Hsaio to be stored in non-volatile NAND memory as taught by Chao of the NVDIMM as taught by Khatri-Hsaio-Han.
One of ordinary skill in the art would have been motivated to make this modification because when a DIMM that includes a bad memory location list that is stored with the DPAs of the bad memory locations on that particular DIMM is migrated to a different information handling system, the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 
Khatri-Hsaio-Han in further view of Chao does not explicitly disclose, but Cheng teaches that the DRAM dies and the NAND dies may be provided within the same package (by teaching that a multi-chip package may include a plurality of semiconductor integrated circuits including semiconductor dies with both non-volatile and volatile memories including DRAM and NAND [0052-0055]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile DRAM and non-volatile NAND disclosed by Khatri-Hsaio-Han in further view of Chao to include integrating the dies into a single package as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because the closer connections allow for reduced bus lengths, higher efficiency, higher capacity, faster processing, transfer, and storage speeds, as taught by Cheng in [0049-0051]. 
Regarding claim 17 and analogous claim 23: 
The method of claim 13 (and analogous claim 20) is made obvious by Khatri-Hsaio-Han. 
Khatri-Hsaio-Han does not explicitly disclose, but Chao teaches, that the local memory defect list may be stored in the non-volatile memory of a hybrid DIMM (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory), where the NVDIMM may include both DRAM and NAND flash storage [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing the local memory defect list disclosed by Khatri in view of Hsiao to be stored in non-volatile NAND memory as taught by Chao of the NVDIMM as taught by Khatri-Hsaio-Han.
One of ordinary skill in the art would have been motivated to make this modification because when a DIMM that includes a bad memory location list that is stored with the DPAs of the bad memory locations on that particular DIMM is migrated to a different information handling system, the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 
Khatri-Hsaio-Han in further view of Chao does not explicitly disclose, but Cheng teaches wherein the volatile memory component and the non-volatile memory component are on a same die and package (by teaching that a multi-chip package may include a plurality of semiconductor integrated circuits including semiconductor dies with both non-volatile and volatile memories including DRAM and NAND on the same die (214) [0052-0056] [Fig. 2]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volatile DRAM and non-volatile NAND disclosed by Khatri-Hsaio-Han in further view of Chao to be provided on the same die integrated into a single package as taught by Cheng. 
One of ordinary skill in the art would have been motivated to make this modification because the closer connections allow for reduced bus lengths, higher efficiency, higher capacity, faster processing, transfer, and storage speeds, as taught by Cheng in [0049-0051]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of the article by Nick Chen as preserved by the Internet Archive on 21 August 2017 titled, “The Benefits of Antifuse OTP” (Chen).
Regarding claim 16: 
The method of claim 13 is made obvious by Khatri-Hsaio-Han. 
Khatri does not explicitly disclose, but Chen teaches, wherein the non-volatile memory component comprises one-time programmable memory (by teaching that one-time programmable (OTP) memory has advantages over EEPROM, as it takes up a smaller area and does not require additional wafer processing steps so that it is cheaper [pg. 1: ¶1]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the EEPROM SPD memory storing the local memory defect map disclosed by Khatri in view of Hsiao to include the OTP memory taught by Chen. 
One of ordinary skill in the art would have been motivated to make this modification because it takes up a smaller area and does not require additional wafer processing steps so that it is cheaper as taught by Chen in [pg. 1: ¶1]. 

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of US Patent Application Pub. No. US 2015/0134895 A1 (Sohn).
Regarding claim 17 and analogous claim 23: 
The method of claim 13 (and analogous claim 20) was made obvious by Khatri-Hsaio-Han. 
Khatri-Hsaio-Han does not explicitly disclose, but Sohn teaches, wherein the volatile memory component and 2the non-volatile memory component are on a same die (by teaching that an on-die non-volatile fuse circuit (150a) may be used to store the addresses of the defective memory cells of the volatile memory (100a) for transmission to the host device [0033] [0047] [0107] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the storage location containing the indication of the bad blocks with defective memory cells disclosed by Khatri in view of Hsiao to instead be the on-die fuse circuit for storing the address information of the bad blocks as taught by Sohn. 
One of ordinary skill in the art would have been motivated to make this modification because it allows self-refresh operations of the bad block (12) to be inhibited and the DRAM to still be used, as taught by Sohn in [0003] [0033] [0061] [0071]. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view Chao in further view of Cheng in further view of US Patent Application Pub. No. US 2010/0217924 A1 (Panabaker).
Regarding claim 18: 
The method of claim 17 is made obvious by Khatri-Hsaio-Han in further view of Chao in further view of Cheng. 
Khatri discloses, wherein the one or more addresses associated with the defect list are within a second portion of the address space for the DIMM memory component (by teaching that the memory blocks indicated in the local memory defect list include defective blocks in the physical memory of each DIMM (i.e. a second portion of the address space) [0017]).
 Khatri does not explicitly disclose, but Hsaio teaches that instead of indicating entire blocks of memory as bad, a set of lengths each corresponding to a respective quantity of elements may be indicated as defective (by teaching individual bit groups can be recorded in a bit-level script that indicates defect bit-groups. The defect-bit groups are identified by a starting location (i.e. address) of the beginning defect bit of the corresponding bit group ,and a length of the corresponding defect bit group (i.e.  a respective quantity of elements (i.e. number of bits)) [0030]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bad block list including a plurality of flags indicating bad blocks disclosed by Khatri to instead include defect bit groups by indicating a starting bit (i.e. address) of the defect bit group and a length of the defect bit group so that data are not read from or written to the defective bit cells as taught by Hsaio. 
One of ordinary skill in the art would have been motivated to make this modification because by renouncing the adoption of a fixed building unit of data, a substantial amount of memory cells are not wasted, as they would be by mapping out whole blocks for a defective cell taught by Hsaio in [0005-0008] [0009] [0035]. 
Khatri does not explicitly disclose, but Chao teaches that reading the bad block list is performed by reading the list from the non-volatile memory of the NVDIMM address space, (by disclosing that a bad memory location list may be stored in a first partition in an NVDIMM memory (which may include NAND memory) [0003] [0004] [0015] [0028-0030] [0032] [0034] [Fig. 4] [Fig. 5]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified storing the local memory defect list disclosed by Khatri in view of Hsaio to be stored in non-volatile NAND memory as taught by Chao of the NVDIMM as taught by Khatri-Hsaio-Han.
One of ordinary skill in the art would have been motivated to make this modification because when a DIMM that includes a bad memory location list that is stored with the DPAs of the bad memory locations on that particular DIMM is migrated to a different information handling system, the information related to its own bad memory locations is transported with that DIMM so that a process to locate bad memory locations will not need to be rerun, as taught by Chao in [0034]. 
Khatri-Hsaio-Han-Chao-Cheng does not explicitly disclose, but Panabaker teaches, further comprising: 2identifying an address associated with the request; and routing the request to the non-volatile memory component based at least in part on the address associated with the request, wherein the address associated with the request is within a first portion of an address space for the volatile memory component 35(by teaching that to read or write to the flash (306) memory of a hybrid DIMM/chip (902) (302B) (302A) (202), the command and address for the non-volatile flash memory component of the hybrid DIMM may be written to the command address block and data address block of the SDRAM memory through the SDRAM interface (i.e. identifying an address associated with the request within a first portion of an address space for the volatile memory component (i.e. the address for the command and data blocks of the SDRAM)) [Fig. 4] [0030-0031] [0035] [0037-0038] [0050-0058]. The controller then performs the read request (i.e. routing the read request to non-volatile memory component based at least in part on the address associated with the request, wherein the address associated with the request is within a first portion of an address space for the volatile memory (i.e. request is written to an address of the SDRAM through the SDRAM interface)) on the flash memory using the command/address and data lines of the flash memory device with the command and address provided from the SDRAM blocks (i.e. based on the address associated with the request) [Fig. 6] [0036] [0041] [0044] [0050-0051]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified reading the bad-block list from the NAND flash memory of a hybrid DIMM taught by Khatri-Hsaio-Han-Chao-Cheng to include accessing the flash memory by sending commands and data in the SDRAM address space of the hybrid DIMM as taught by Panabaker. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the flash memory to be accessed through the SDRAM interface that previously only provided access to volatile memory with only firmware changes to the host device, as taught by Panabaker in [0004] [0007] [0032] [0037] [0040].  

Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of Sohn in further view of US Patent Application Pub. No. US 2014/0241085 A1 (Ryu).
Regarding claim 19 and analogous claim 24: 
The method of claim 17 (and analogous claim 23) is made obvious by Khatri-Hsaio-Han in further view of Sohn. 
Khatri does not explicitly disclose, but Ryu teaches further comprising: 2identifying one or more mode registers based at least in part on the request, wherein the non-volatile memory component comprises the one or more mode registers (by teaching that fuse circuit is read at the beginning of power-up. The fuse circuit may indicate if the semi-conductor memory device is disabled or not. If the memory device is not disabled, the fuse circuit is read, which stores mode register set fuse data (i.e. comprises the one or more mode registers) (i.e. identifying one or more mode registers), information of defective memory cells (i.e. identifying one or more mode registers based at least in part on the request (i.e. to read the fuse circuit data, containing mode registers and the defective cell information)) as well as trim levels for operating the semiconductor memory device, which may be a DRAM [0017] [0021] [0025] [0063-0064] [0085] [0110-0115] [0123] [Fig. 6]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the on-die fuse circuit disclosed by Khatri-Hsaio-Han in further view of Sohn to include the mode register information, information for the trim levels, and defective memory cell information that is read if the fuse circuit does not indicate the memory circuit is disabled as taught by Ryu.
One of ordinary skill in the art would have been motivated to make this modification because it allows a memory device to be disabled without being erroneously disabled, and allows the memory device to set an operating environment and trim levels, as taught by Ryu in [0008-0009] [0085].  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Khatri-Hsaio-Han in further view of Chao in further view of Cheng in further view of Panabaker
Regarding claim 25: 
Khatri-Hsaio-Han in further view of Chao in further view of Cheng makes obvious the apparatus of claim 23. 
Khatri-Hsaio-Han-Chao-Cheng do not explicitly disclose, but Panabaker teaches, further comprising: 2multiplexing circuitry configured to route commands for a first portion of an address space for the die to the volatile memory component and commands for a second portion of the address space for the die to the non-volatile memory component (by teaching that to read or write to the flash (306) memory of a hybrid DIMM/chip (902) (302B) (302A) (202), the command and address for the non-volatile flash memory component of the hybrid DIMM may be routed to the flash memory instead of the SDRAM by the controller (i.e. multiplexing circuitry) (contains logic on a chip (i.e. circuitry)) [0007] [0027-0028] “the controller 308 includes logic that can detect addresses sent to the hybrid device’s SDRAM address lines that are part of its interface. Some of the addresses in the addressable range correspond to SDRAM, and for those addresses, the controller 308A allows the addresses, commands and data to be handled by the SDRAM device 304 (e.g., forwards the equivalent ones and zeros)” (i.e. configured to route commands for a first portion of an address space for the die to the volatile memory component) [0029]. “Certain addresses in the addressable range, however, (typically comprising a contiguous range referred to as a designated block 320) are known to the controller 308 to be associated with the flash, and essentially act as a window into the flash memory 306.... The controller instead sends commands to the flash memory device 306” (i.e. commands for a second portion of the address space for the die to the non-volatile memory component) [0029]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hybrid DIMM taught by Khatri-Hsaio-Han-Chao-Cheng to include the controller that can route commands from a single interface to the different memories according to the address space of the corresponding memories as taught by Panabaker. 
One of ordinary skill in the art would have been motivated to make this modification because it allows the flash memory and SDRAM to be accessed through the SDRAM interface that previously only provided access to volatile memory with only firmware changes to the host device, as taught by Panabaker in [0004] [0007] [0032] [0037] [0040].  

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been fully considered, but are not persuasive.
Applicant argues with respect to Chun, that “the Office Action has not established that identifying a kernel page containing the location of the failed DRAM page in response to an uncorrected bit error teaches or suggests ‘transmitting, from a host device to a non-volatile memory component, a request for an indication of a set of locations and lengths each corresponding to a respective quantity of elements of a volatile memory component coupled with the host device, the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising contiguous defective cells, rows, or columns of the volatile memory component,’ as recited in amended independent claim 1”. However, the Examiner does not rely on Chun alone to reject the newly amended limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Instead, the Examiner has shown how Chun teaches, a 3request for an indication of a set of locations corresponding to a respective quantity of elements of a volatile memory component coupled 4with the host device, the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising defective cells, rows, or columns of the volatile memory component as Chun teaches a read request to read a bad pages list (i.e. a set of locations), which is used to mask out defects in the DRAM cell array (126) by indicating addresses (i.e. locations corresponding to a plurality of DRAM cells, which contain uncorrectable errors due to multiple defective cells exceeding the error correction capacity [0025] [0027] [Fig. 3] [0030] [0033] (i.e. set of locations corresponding to a respective quantity of elements of a volatile memory component coupled with the host, the elements included in each of the respective quantities for the host device to avoid accessing, and the elements comprising defective cells, rows, or columns of the volatile memory component)). The Examiner admits that Chun does not teach, and relies on Cai to teach that the indication may use a set of locations and lengths each corresponding to a respective quantity of elements, and the elements comprising contiguous defective cells, rows, or columns (by teaching using a set of start addresses and lengths to mask out large defective memory regions rather than individual entries for each defective portion [0032] [0040] [Table 1]. The Examiner does not rely on Cai to teach the entire claim limitation indicated by Applicant, and therefore Applicant’s assertion that Cai does not teach all of the aforementioned limitations is unpersuasive. Therefore, the combination of references makes obvious the claimed invention and the claims are not  allowable. 
Applicant argues with respect to Khatri that the Office Action has not established that Khatri teaches or suggests how a series of flags is associated with, or modifiable to be associated with, a “set of locations and lengths each corresponding to the respective quantity of elements ... and the elements comprising contiguous defective cells, rows, or columns of the volatile memory component,” as recited in amended independent claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Particularly, the Examiner never relied on Khatri to teach how a series of flags is associated with, or modifiable to be associated with, a set of locations and lengths each corresponding to a respective quantity of elements... and the elements comprising contiguous defective cells, rows, or columns of the volatile memory component. Instead, the Examiner relied upon a combination of Khatri, Hsaio, and Han to teach the claimed limitations, and did not modify the teaching of the Khatri with other teachings of Khatri to arrive at the claimed invention as argued by the Applicant. The Examiner further notes in response to Applicant’s argument that “Furthermore, Khatri fails to provide any description of the system memory map being received by the host device in response to transmitting a request for the system memory map” that the BIOS is considered a part of the host, and therefore, the BIOS receiving the memory defect map is interpreted as the host receiving an indication of a set of locations..., and the BIOS reading the memory defect from non-volatile memory (i.e. with a read request) is interpreted as the host transmitting a request to the non-volatile memory for the indication of the set of locations [0015] [0017]. The Examiner also notes that the system memory map was never interpreted as the “set of locations” to be requested or received by the host, and therefore Applicant’s argument that “Furthermore, Khatri fails to provide any description of the system memory map being received by the host device in response to transmitting a request for the system memory map” is unpersuasive as it is irrelevant to the mapping to the memory defect map (not system memory map) performed by the Examiner. Finally, the Examiner has shown how the combination of Khatri, Hsaio, and Han make obvious the claimed invention in the rejection above, which was not disputed by Applicant, and therefore, the claims are not allowable. 
Furthermore, Applicant’s bare assertion that “The Office Action has also not established that Hsaio and Han overcome the aforementioned deficiencies of Khatri” is not persuasive because Khatri was never relied upon to teach the entire claimed limitation (the deficiency noted by Applicant) and Applicant’s argument is therefore unpersuasive.
Applicant’s arguments with respect to the dependent claims are unpersuasive as they were based upon Applicant’s unpersuasive arguments with respect to the independent claims. Accordingly, the dependent claims are not allowable.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139   

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139